Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Final Action

Claims 21-40 are pending.
Claims 21-40 are rejected below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiynk (U.S. PG Pub. 2016/0131388) in view of Drees (U.S. PG Pub. 2014/0222394) in view of Torres Fuchslocher (U.S. PG Pub. 2014/0222394) herein Torres.

As to claims 21 and 31, Eiynk teaches a method of distributing reports over a communications network to remote user devices, comprising: retrieving, by a curating service, reports from a report database, wherein each said report includes historical data relating to a plurality of process control tags associated with a process control system, and wherein said curating service comprises processor-executable instructions executing on a processor [0025, 0058 (fig. 2) In further embodiments, the building automation system further includes a database.  The server is further configured to store the predefined reporting options, and, optionally, additional information including tags, report identifiers, and/or metadata associated therewith, in the database and to retrieve the predefined reporting options from the database for presenting the ranked list to the user interface. In further embodiments, the building automation system further includes a database.  The server is further configured to store the predefined reporting options, and, optionally, additional information including tags, report identifiers, and/or metadata associated therewith, in the database and to retrieve the predefined reporting options from the database for presenting the ranked list to the user interface.]; assigning, by the curating service, a score to each retrieved report based on at least one of an interest level value and an urgency value[0013, 0016, 0124 a predefined reporting option is scored based on a correlation between the contextual information and information included in the corresponding predefined reporting option.  A relevance score is assigned based on the correlation.  Each of the predefined reporting options is similarly scored and assigned a corresponding relevance score.  The list of predefined reporting options is then ranked in accordance with the relevance scores from a highest to lowest relevance score. In these embodiments, the contextual information on which the correlation scores are based can include one or more user attributes, the day and time the user is accessing the system, and/or any current system condition including, but not limited to, existing alarms and KPIs. For example, while an existing alarm condition may not be apparent from the user interface the user is currently accessing, the system can alert the user to the alarm condition, and/or can use the alarm condition to increase the relevance score of any reports relevant to the particular alarm.]; and routing a scored report, by transmission from the curating service via a communications network, to a user device when the score thereof is at least equal to a threshold value, wherein the report displays on the user device in response to said transmission [0017 The operations also include ranking a list of predefined reporting options based on a relevance of each of the predefined reporting options to the contextual information; and presenting the ranked list of predefined reporting options to the user interface.] 

Eiynk teaches most of the claimed invention including watching parameters for changes, such as from normal to abnormal (fault threshold), but fails to teach the time frame comparison as shown in claims 1 and 20.  However, this is an obvious variation as taught by wherein the process control tags have values representative of at least one of a component of the process control system and a process variable and each of the 

As such, it would have been obvious to one of ordinary skill prior to the effective filing date to include the teachings of Drees into the system and methods of Eiynk.  The motivation to combine is that Drees teaches that using other forms of fault monitoring including standard deviation can ensure error are detected and corrected [0007]. 
Eiynk in view of Drees teaches most of the claimed invention, but fails to teach detecting one or more anomalies in the values based on a statistical deviation at a plurality of time intervals.

However, this is an obvious variation as taught by Torres as follows:

As to claims 21 and 31, Torres teaches detecting one or more anomalies in the values based on a statistical deviation at a plurality of time intervals[0043-0044].
.

Response to Arguments
Applicant's arguments filed 1-5-21 have been fully considered but they are not persuasive. Applicant argues that Eiynk doesn’t teach routing a scored report to a user device for display on a user device when the score thereof is at least equal to a threshold value.  Examiner disagrees; firstly there is no indication what the threshold only sent to the UI if a threshold value is breached, then the arguments may have more footing, however, as the claim is written now, Eiynk does teach this limitation. Applicant then goes on to argue the limitations of claims 25 and 35 regarding the urgency value.  It needs to be noted that the urgency value is not defined outside of its name in the independent claims.  There is no indication, what this value is or what it contributes to the claimed invention.  When it is further defined, like in claims 25 and 35, it is merely based on a quantity of reports in a database over time.  That is, the value is somewhat associated with a quantity of reports in the database.  Since the period of time is not defined in any meaningful way it can be any period of time from an instantaneous period of time to a time when the system first started to operate or anywhere in between.  As such, the citations of paragraph [0124] definitely cover multiple reports over some period of time to create some type of value to increase the relevance score to show the user that there is something urgent that needs attention. Therefore, the combination does teach all of the claimed limitations and this action is made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119